Case 1:19-cv-00768-BMC Document 28-5 Filed 12/23/19 Page 1 of 2 PageID #: 114




                      EXHIBIT B
Case 1:19-cv-00768-BMC Document 28-5 Filed 12/23/19 Page 2 of 2 PageID #: 115




      Product Information
      Material Disclosure
      May 20, 2019


      Nat Vanilla Flavor WONF #KM-668-925-6 (34102564)

      In response to your inquiry regarding the above-referenced flavor
      we have determined the following:

      The flavor contains added vanilla extract.




                        This is a standard document and consequently not signed.
        The information provided in this document is valid for the period of time in which the cus-
       tomer is purchasing commercial quantities of this product, unless superseded by subsequent
                                      disclosures made by Givaudan.


       Product Safety & Regulatory Assurance               T +15139483587 F +15139485435
       Givaudan Flavors Corp.                              na.document_service@givaudan.com
       1199 Edison Drive,
       Cincinnati, OH 45216-2265 USA
